Order, entered on August 22, 1962, denying motion to dismiss for lack of prosecution, unanimously reversed, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to appellant, and the motion to dismiss the complaint granted, with $10 costs. Special Term recognized that the delay was inordinate and the excuse offered insufficient. Relief was nevertheless denied because defendant did not show that it was unduly prejudiced. Such a showing is not necessary. The absence of a reasonable excuse for the delay is determinative (Hencken v. Edelman, 15 A D 2d 744). Concur — Botein, P, J., Breitel, Yalente, Eager and Steuer, JJ.